Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Peter Corless 08/12/21

AMENDMENTS TO THE CLAIMS 

1. (Currently Amended) An operation method of a first terminal in a communication system, comprising:
	transmitting, by a processor, to a base station, a configuration request message requesting configuration of a sidelink (SL) bandwidth part (BWP) used for sidelink communication between the first terminal and a second terminal;
receiving, by the processor, a configuration information message including configuration information of the SL BWP from the base station;
performing, by the processor, the sidelink communication with the second terminal using one or more SL BWPs indicated by the configuration information; and
;
wherein the configuration information of the SL BWP includes an SL BWP list, and the SL BWP list includes a bandwidth, a subcarrier spacing, a starting resource block (RB) index, an ending RB index, an RB offset, a number of RBs, an activation time point, an activation duration, and a service type.

2. (Original) The operation method according to claim 1, further comprising:
receiving, by the processor, a reconfiguration information message from the base station, the reconfiguration information message including reconfiguration information of the SL BWP; and
performing, by the processor, the sidelink communication with the second terminal using one or more SL BWPs indicated by the reconfiguration information.

3. (Original) The operation method according to claim 1, wherein the configuration request message includes one or more of capability information of the first terminal, capability information of the second terminal, and identification information of the second terminal.

4. (Currently Amended) The operation method according to claim 1, wherein the configuration information of the SL BWP includes further 
 
5. (Canceled).



7. (Currently Amended) The operation method according to claim 14, wherein when there is no SL BWP satisfying requirement of the first terminal in the SL BWP list, the reconfiguration of the one or more SL BWPs is determined to be necessary.

8. (Original) The operation method according to claim 1, wherein the performing of the sidelink communication includes:
performing, by the processor, the sidelink communication with the second terminal using a first SL BWP activated among a plurality of SL BWPs indicated by the configuration information;
in response to determining that switching of the active SL BWP or addition of a new active SL BWP is required, selecting, by a processor, a second SL BWP from the plurality of SL BWPs;
transmitting, by the processor, sidelink control information (SCI) including information indicating the second SL BWP to the second terminal; and
performing, by the processor, the sidelink communication with the second terminal using the second SL BWP or using both the first SL BWP and the second SL BWP.

9. (Original) The operation method according to claim 1, wherein the performing of the 
performing, by the processor, the sidelink communication with the second terminal using a first SL BWP activated among a plurality of SL BWPs indicated by the configuration information;
in response to determining that switching of the active SL BWP or addition of a new active SL BWP is required, transmitting, by the processor, information requesting switching of the active SL BWP or addition of a new active SL BWP to the base station;
receiving, from the base station, information indicating a second SL BWP selected by the base station among the plurality of SL BWPs; and
performing, by the processor, the sidelink communication with the second terminal using the second SL BWP or using both the first SL BWP and the second SL BWP.

10. (Currently Amended) An operation method of a base station in a communication system, comprising:
receiving, by a processor, from a first terminal, a configuration request message requesting configuration of a sidelink (SL) bandwidth part (BWP) used for sidelink communication between the first terminal and a second terminal;
configuring, by the processor, a plurality of SL BWPs used for the sidelink communication;
transmitting, by the processor, a configuration information message including configuration information of the plurality of SL BWPs to the first terminal and the second terminal;
receiving, by the processor, a reconfiguration request message for requesting reconfiguration of the SL BWP from the first terminal;
reconfiguring, by the processor, one or more new SL BWPs that meet requirements of the first terminal; and
;
wherein the configuration information of the SL BWP includes an SL BWP list, and the SL BWP list includes a bandwidth, a subcarrier spacing, a starting resource block (RB) index, an ending RB index, an RB offset, a number of RBs, an activation time point, an activation duration, and a service type.

11. (Original) The operation method according to claim 10, wherein the configuration request message includes one or more of capability information of the first terminal, capability information of the second terminal, and identification information of the second terminal.

12. (Currently Amended) The operation method according to claim 10, wherein the configuration information of the plurality of SL BWPs includes further 

13. (Canceled).

14. (Original) The operation method according to claim 12, wherein the configuration mode indicates a first configuration mode, a second configuration mode, or a third configuration mode, and wherein one SL BWP is activated in a time interval when the first configuration mode is used, the initial SL BWP is always activated and another SL BWP is further activated in a time interval when the second configuration mode is used, and one or more SL BWPs are activated in a time 

15. (Currently Amended) The operation method according to claim 10 [[12]], wherein when there is no SL BWP satisfying requirement of the first terminal in the SL BWP list, the reconfiguration of the SL BWP is requested.

16. (Currently Amended) A first terminal in a communication system, the first terminal comprising:
	a processor; and
	a memory storing at least one instruction executable by the processor,
	wherein the at least one instruction causes the processor to:
transmit, to a base station, a configuration request message requesting configuration of a sidelink (SL) bandwidth part (BWP) used for sidelink communication between the first terminal and a second terminal;
receive a configuration information message including configuration information of the SL BWP from the base station;
perform the sidelink communication with the second terminal using one or more SL BWPs indicated by the configuration information;
in response to determining that reconfiguration of the one or more SL BWPs is necessary, transmit a reconfiguration request message to the base station;
receive a reconfiguration information message from the base station, the reconfiguration information message including reconfiguration information of the SL BWP; and
perform the sidelink communication with the second terminal using one or more SL BWPs ;
wherein the configuration information of the SL BWP includes an SL BWP list, and the SL BWP list includes a bandwidth, a subcarrier spacing, a starting resource block (RB) index, an ending RB index, an RB offset, a number of RBs, an activation time point, an activation duration, and a service type.

17. (Original) The first terminal according to claim 16, wherein the configuration request message includes one or more of capability information of the first terminal, capability information of the second terminal, and identification information of the second terminal.

18. (Currently Amended) The first terminal according to claim 16, wherein the configuration information of the SL BWP includes further 

19. (Canceled).

20. (Original) The first terminal according to claim 16, wherein in the performing of the sidelink communication, the at least one instruction further causes the processor to:
perform the sidelink communication with the second terminal using a first SL BWP activated among a plurality of SL BWPs indicated by the configuration information;
in response to determining that switching of the active SL BWP or addition of a new active SL BWP is required, select a second SL BWP from the plurality of SL BWPs;
transmit sidelink control information (SCI) including information indicating the second SL 
perform the sidelink communication with the second terminal using the second SL BWP or using both the first SL BWP and the second SL BWP.


Claims 1-4, 6-12, 14-18, 20 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415